Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 04 March 2022 is acknowledged. The election/restriction requirement is deemed proper and is therefore made FINAL. An Action on the merits of claims 1-13 is contained herein below.
Group II, claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
This application is a continuation of PCT/NL2017/050807 filed 12/04/2017. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 1-13 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while enabling for a method of treatment of treatment of Salmonellosis in animals, does not reasonably provide enablement for a method of prevention of salmonellosis in animals.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:  (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
The most relevant Wands factors are discussed below.
1. The nature of the invention: The instant invention pertains to a method of treating or preventing Salmonellosis in animals via administration of the composition recited in claim 1.
2. The breadth of the claims and the predictability of the art:  The pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
The instant claims recite the term ‘preventing’. Definitions of various terms are seen at pages 7-9, with the term prevention being recited at page 10, line 1 of the specification. A definition of the term preventing is not seen. In the absence of a definition the ordinary dictionary meaning is used. “Preventing” as recited in claim 1, based on the ordinary dictionary meaning (Dictionary.com) is to keep from happening or existing. The term prevention also encompasses absolute prevention of Salmonellosis. In the instant case prevention means keeping the Salmonellosis from happening in an animal and is interpreted to mean the complete and total blocking of the Salmonellosis for an indefinite period of time.  Prevention is seen to include the administration of the claimed composition to a healthy animal, and subsequent exposure to conditions that would cause Salmonellosis, wherein the claimed composition prevents said exposure to the infection from manifesting itself in said animal so exposed. Any therapy which merely reduces the severity of the infections, or which is effective for a period shorter than the subject’s remaining lifespan, is considered to be ineffective at preventing. In general, prevention is not possible as any so-called preventive effects of a drug therapy are expected to cease when the drug is cleared from the patient’s system.  More generally, prevention of Salmonellosis in the sense being used herein is not a recognized clinical outcome in the art, as no treatment is perfectly effective. Therefore, one of ordinary skill in the art would consider it highly unlikely that the instant compounds will prevent Salmonellosis infection.
3. The state of the prior art:  According to Wright et al (Emerging Infectious Diseases, 2005, 11(8), 1235-1241), salmonella infections typically occur by ingesting meat, dairy products, and other food contaminated by animal feces or by cross-over contamination from foods contaminated with salmonellae. Contamination can also occur by direct exposure of the feces of farm animals, pets, pet treats and other animals (Abstract; page 1235, left col., first para through right col.). Since infection can spread in different ways it is hard to prevent it.
4. The presence or absence of working examples: Example 2 (at pages 17-18 in the specification) shows the effect of the instant composition on mice already infected with salmonella. This is not commensurate in scope with the claimed prevention of the said infection. See MPEP § 716.02(d). The example shows treatment of the infection. Thus, the specification fails to provide sufficient support for the prevention of salmonella infection as instantly claimed. 
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factor and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test the instant compositionn in preventive methods, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to administering a composition comprising and then recites in part (i), at least 0.01% by weight of dry matter. It is not clear what this dry matter is. 
Claim 4 recites that the animal does not already suffer from Salmonellosis. Independent claim 1 is also drawn to method of treating. A method of treatment does not apply to an animal which does not suffer from Salmonellosis.
Claims 2-3 and 5-13, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 11-13 are provisionally rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-10 of copending Application No. 16/855,568 (‘568).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Claim 1 is drawn to a mthod of preventing or treating Salmonellosis in animals comprising administering to an animal a composition comprising 0.1% by weight of dry matter, pectic polysaccharides of rhamnogalacturonan I polysaccharides having a molecular weight of at least 20kDa with a backbone consisting of galacturonic acid and rhamnose residues and ratios a percentage of the monosaccharide moieties and galacturonic acid residues being methyl and acetyl ester in a particular percentage range. Dependent claims 2-9 recite limitations drawn to polysaccharides being branched, frequency of administration, type of salmonellosis, the animals being poultry, pig or human. Dependent claims 11-13 recite limitations drawn to monosaccharide content and source of the RG-I polysaccharide.
Claim 1 of ‘568 is drawn to a method of therapeutic or prophylactic treatment of infections via administration of a product comprising at least 0.1% by weight of dry matter carrot RG-I polysaccharides having molecular weight in the range of 10-300kDa, backbone consisting of galacturonic and rhamnose residues, mole percentage, the galacturonic acids being esterified by methyl and acetyl groups and a range for the mole percent of rhamnose, arabinose, galactose residues and a molar ratio of galacturonic acid to rhamnose residues. Dependent claims 2-10 recite limitations drawn to degree of methylation, unsaturated galacturonic acid residues, optional branching ratio of galactose to rhamnose residues and dosage. 
The copending claims of ‘568 differ from the instant claims in that the instant claims are drawn to RG-I polysaccharides that have structural limitations that overlap with that of the RG-I of ‘568. The method of ‘568 is drawn broadly to prevention and treatment of infections which includes salmonella infection as in instant claim 1.
Although the claims of '568 teach polysaccharides that have the same sugar residues with overlapping percentages, one of ordinary skill in the art would readily recognize that the method taught by '568 for broadly teaching infections in a subject using its RG-I polysaccharide could be employed in the instant invention with a reasonable expectation of success since the instant compounds are structurally very close and are useful for the treatment of an infection which is broadly encompassed by claim 1 of ‘568.  
Therefore, one of ordinary skill in the art would have reasonably expected that the instant RG-I polysaccharide would have same or substantially similar beneficial therapeutic effects and usefulness in methods for treating salmonella infection, based on the reasonable expectation that structurally similar species usually have similar properties. See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214, and if the claimed invention and the structurally similar prior art species share any useful property, that will generally be sufficient to motivate an artisan of ordinary skill to make the claimed species. In fact, similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904, as noted in MPEP 2144.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.




Conclusion
1. Elected claims 1-13 are rejected.
2. Group II, claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623